Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (JP S59-127946).
Regarding claim 1, D1 teaches a double-sided toothed belt (3) comprising:
	a plurality of inner tooth portions (6) arranged on an inner circumferential side of the belt at a predetermined pitch in a longitudinal direction of the belt (D1 translation, page 3); and
	a plurality of outer tooth portions (5) arranged on an outer circumferential side of the belt at a predetermined pitch in the longitudinal direction of the belt (D1 translation, page 3), wherein
	the pitch of the inner tooth portions and the pitch of the outer tooth portions are equal to each other, and the positions of the inner tooth portions and positions of the outer tooth portions coincide in the longitudinal direction of the belt (D1 translation, page 3), 
	wherein the hardness of a rubber forming the inner tooth portions (6) and a hardness of a rubber forming the outer tooth portions (5) are equal to each other – as both tooth profiles are formed as a single part on the same rubber belt, the tooth portions would have the same rubber hardness (D1 translation, pages 3-5),
	wherein the inner tooth portions (6) have side faces of flat faces (6a, 6b) and the outer tooth portions have side faces each of which is a curved face (5a, 5b) including a circular arc face bulging outward (D1 translation, pages 3-5 and figs 3-4), and
	wherein the outer tooth portions have a transmission capacity higher than a transmission capacity of the inner tooth portions (D1 translation, page 4-5 and figs 3-4). 

Regarding claim 6, D1 teaches the double-sided toothed belt of claim 5 disclosed above, and further teaches each of the side faces of the other tooth portions has a face shape in which a plurality of circular arc faces are connected through a flat face (4a) (D1 translation, pages 3-5 and figs 3-4). As the profile of the outer tooth portion in fig 4 is obviously not a complete semicircle (“substantially semicircular”), but is “circularly curved”, it is inherent that the side faces of said other tooth portion would be made up of a plurality of circular arc faces (fillets).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. The Applicant refers to the inner tooth portion as being element 5, however it is clearly pointed out and consistently used in the previous rejection that element 5 is the outer tooth portion, as would be obvious from reading the translation of the prior art. Regardless of inner or outer orientation, however, the prior art properly and fully teaches the claimed invention, as the side of the belt with the HIGHER transmission capacity is the curvy profiled, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macchiarulo et al (US 4708703 A), Fan et al (US 8206251 B2), Duke et al (US 8672788 B2), Roberts (US 3441641 A).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651